Exhibit 10.18
PARKER DRILLING COMPANY
RESTRICTED STOCK UNIT INCENTIVE AGREEMENT
     THIS RESTRICTED STOCK UNIT INCENTIVE AGREEMENT (this “Agreement”) is made
and entered into by and between Parker Drilling Company, a Delaware corporation
(the “Company”), and ___________________, an individual and employee of the
Company (“Grantee”), as of the ____ day of _________, 20__ (the “Grant Date”),
subject to the terms and provisions of the Parker Drilling Company ___ Long-Term
Incentive Program, effective as of January 1, 2010, and as it may be amended
from time to time thereafter (the “Program”), which is a sub-plan of the Parker
Drilling Company 2010 Long-Term Incentive Plan, as it may be amended from time
to time thereafter (the “Plan”). The Program and the Plan are hereby
incorporated herein in their entirety by this reference. Capitalized terms not
otherwise defined in this Agreement shall have the meaning given to such terms
in the Program or the Plan.
     WHEREAS, Grantee is [title] of the Company, and in connection therewith,
the Company desires to grant Restricted Stock Units to Grantee, subject to the
terms and conditions of this Agreement and the Program, with a view to
increasing Grantee’s interest in the Company’s success and growth; and
     WHEREAS, Grantee desires to be the holder of Restricted Stock Units subject
to the terms and conditions of this Agreement and the Program;
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Grant of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Program, the Company hereby grants to Grantee [number]
Restricted Stock Units (the “Units”). Subject to Section 3 hereof, each Unit
shall initially represent one share of the Company’s Common Stock (“Share”).
Each Unit represents an unsecured promise of the Company to deliver one Share to
the Grantee pursuant to the terms and conditions of the Program and this
Agreement. As a holder of Units, the Grantee has the rights of a general
unsecured creditor of the Company until the Units are converted to Shares upon
vesting and transferred to Grantee, as set forth herein.
     2. Transfer Restrictions. Grantee shall not sell, assign, transfer,
exchange, pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder. Any purported Transfer
of Units in breach of this Agreement shall be void and ineffective, and shall
not operate to Transfer any interest or title in the purported transferee.
     3. Vesting and Settlement of Units.
          (a) Vesting Dates. Grantee’s interest in the Units granted hereunder
shall vest on the [third anniversary of the Grant Date] (the “Vesting Date”),
provided that the Grantee

1



--------------------------------------------------------------------------------



 



is still an Employee and has continuously been an Employee from the Grant Date
through the Vesting Date, except as provided in Section 4 hereof.
          (b) Settlement of Units. Except with respect to Units that become
vested by reason of Section 4(c), within sixty (60) days after any other Units
become vested, the Company shall transfer to Grantee the number of Shares for
the vested Units and such Units shall expire when exchanged for such Shares.
Units that become vested during a calendar year by reason of Section 4(c) shall
be settled within sixty (60) days of the earlier of the close of such calendar
year or termination of the Grantee’s Employment. All Shares delivered to or on
behalf of Grantee in exchange for vested Units shall be subject to any further
transfer or other restrictions as may be required by securities law or other
applicable law as determined by the Company.
          (c) Dividends and Splits. If the Company (i) declares a stock dividend
or makes a distribution on its Shares, (ii) subdivides or reclassifies
outstanding Shares into a greater number of Shares, or (iii) combines or
reclassifies outstanding Shares into a smaller number of Shares, then the number
of Units granted under this Agreement shall be proportionately increased or
reduced, as applicable, so as to prevent the enlargement or dilution of
Grantee’s rights and duties hereunder. The determination of the Committee
regarding such adjustments shall be binding.
     4. Termination of Employment. If Grantee’s Employment is voluntarily or
involuntarily terminated by the Company or Grantee, then Grantee shall
immediately forfeit the outstanding Units that are not already vested as of such
date, except as provided below in this Section 4. Upon the forfeiture of any
Units hereunder, the Grantee shall cease to have any rights in connection with
such Units as of the date of forfeiture.
          (a) Termination of Employment. Except as provided in Section 4(c) and
Section 4(e), if the Grantee’s Employment is terminated for any reason other
than due to death, Disability, or Involuntary Termination Without Cause, any
non-vested Units at the time of such termination shall automatically expire and
terminate and no vesting shall occur after the termination of Employment date.
In such event, the Grantee will receive no payment for unvested Units.
          (b) Involuntary Termination Without Cause. Except as provided in
Section 4(e), in the event of the Grantee’s Involuntary Termination Without
Cause, all of the restrictions and any other conditions for all Units then
outstanding shall be fully satisfied on a Pro Rata Basis (as defined in the
Program), and thus only that portion of the outstanding Units shall become free
of all restrictions and vested, and any remaining unvested Units shall be
forfeited.
          (c) Retirement. Except as provided in Section 4(e), upon the Grantee’s
satisfaction of the eligibility requirements for Retirement (as defined in the
Program), all of the restrictions and any other conditions for all Units then
Outstanding shall be fully satisfied on a Pro Rata Basis (as defined in the
Program), and thus only that portion of the outstanding Units shall become free
of all restrictions and vested; and any remaining outstanding Units shall
continue to vest in a like manner each month until the earlier of the Vesting
Date or termination of Grantee’s Employment. Any non-vested Units at the time of
such termination shall

2



--------------------------------------------------------------------------------



 



automatically expire and terminate and no vesting shall occur after the
termination of Employment date. In such event, the Grantee will receive no
payment for unvested Units.
          (d) Disability or Death. Upon termination of Grantee’s Employment as
the result of Grantee’s Disability (as defined in the Plan) or death, then all
of the outstanding Units shall become 100% vested and free of all restrictions
on such date.
          (e) Change in Control. If there is a Change in Control of the Company
(as defined in the Program), then in the event of the Grantee’s Involuntary
Termination Without Cause (as defined in the Program) within two (2) years
following the effective date of the Change in Control, all the outstanding Units
shall automatically become 100% vested and free of all restrictions on the
Grantee’s termination of Employment date.
     5. Detrimental Conduct. Notwithstanding any provision herein to the
contrary, if the Grantee engaged in Detrimental Conduct (as defined in the
Program), with such Detrimental Conduct occurring either during Employment or
within two (2) years after Employment terminates for any reason, then, in such
event, the following rules shall apply under this Agreement with respect to such
Detrimental Conduct. In the event that the Committee should determine, in its
sole and absolute discretion, that, during Employment or within two (2) years
following Employment termination, the Grantee engaged in Detrimental Conduct,
the Committee may, in its sole and absolute discretion, if Shares have
previously been transferred to the Grantee under this Agreement, direct the
Company to send a notice of recapture (a “Recapture Notice”) to such Grantee.
Within ten (10) days after receiving a Recapture Notice from the Company, the
Grantee will deliver to the Company either (i) the actual number of Shares that
were transferred to the Grantee upon vesting of Units or (ii) a cash equivalent
payment in an amount equal to the Fair Market Value of such Shares at the time
when transferred to the Grantee, unless the Recapture Notice demands repayment
of a lesser sum. All repayments hereunder shall be net of the taxes that were
withheld by the Company when the Shares were originally transferred to Grantee
following vesting of the Incentive Award.
     6. Grantee’s Representations. Notwithstanding any provision hereof to the
contrary, the Grantee hereby agrees and represents that Grantee will not acquire
any Shares, and that the Company will not be obligated to issue any Shares to
the Grantee hereunder, if the issuance of such Shares constitutes a violation by
the Grantee or the Company of any law or regulation of any governmental
authority. Any determination in this regard that is made by the Committee, in
good faith, shall be final and binding. The rights and obligations of the
Company and the Grantee are subject to all applicable laws and regulations.
     7. Tax Withholding. To the extent that the receipt of Shares hereunder
results in compensation income to Grantee for federal, state or local income tax
purposes, Grantee shall deliver to Company at such time the sum that the Company
requires to meet its tax withholding obligations under applicable law or
regulation, and, if Grantee fails to do so, Company is authorized to
(a) withhold from any cash or other remuneration (including any Shares), then or
thereafter payable to Grantee, any tax required to be withheld; or (b) sell such
number of Shares as is appropriate to satisfy such tax withholding requirements
before transferring the resulting net number of Shares to Grantee in
satisfaction of its obligations under this Agreement.

3



--------------------------------------------------------------------------------



 



     8. Independent Legal and Tax Advice. The Grantee acknowledges that (a) the
Company is not providing any legal or tax advice to Grantee and (b) the Company
has advised the Grantee to obtain independent legal and tax advice regarding
this Agreement and any payment hereunder.
     9. No Rights in Shares. The Grantee shall have no rights as a stockholder
in respect of any Shares, unless and until the Grantee becomes the record holder
of such Shares on the Company’s records.
     10. Conflicts with Program or Plan, Correction of Errors, and Grantee’s
Consent. In the event that any provision of this Agreement conflicts in any way
with a provision of the Program or the Plan, such provisions shall be
reconciled, or such discrepancy shall be resolved, by the Committee in the
exercise of its discretion. In the event that, due to administrative error, this
Agreement does not accurately reflect the Units properly granted to the Grantee
pursuant to the Program, the Committee reserves the right to cancel any
erroneous document and, if appropriate, to replace the cancelled document with a
corrected document. All determinations and computations under this Agreement
shall be made by the Committee (or its authorized delegate) in its discretion as
exercised in good faith.
          The award of Units is intended to comply with or be exempt from
Section 409A of the Internal Revenue Code and any ambiguous provisions hereof
shall be interpreted accordingly. Accordingly, Grantee consents to such
amendment of this Agreement as the Committee may reasonably make in furtherance
of such intention, and the Company shall promptly provide, or make available, to
Grantee a copy of any such amendment.
     11. Miscellaneous.
          (a) No Fractional Shares. All provisions of this Agreement concern
whole Shares. If the application of any provision hereunder would yield a
fractional Share, such fractional Share shall be rounded down to the next whole
Share if it is less than 0.5 and rounded up to the next whole Share if it is 0.5
or more.
          (b) Transferability of Units. The Units are transferable only to the
extent permitted under the Program at the time of transfer (i) by will or by the
laws of descent and distribution, or (ii) by a domestic relations order in such
form as is acceptable to the Company. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of the Grantee or any permitted transferee thereof.
          (c) Not an Employment Agreement. This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create any Employment relationship between Grantee and the Company for any
time period. The Employment of Grantee with the Company shall be subject to
termination to the same extent as if this Agreement did not exist.
          (d) Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal in-hand delivery, by telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at its then current main corporate

4



--------------------------------------------------------------------------------



 



address, and to Grantee at the address indicated on the Company’s records, or at
such other address and number as a party has last previously designated by
written notice given to the other party in the manner hereinabove set forth.
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by courier or delivery service, or sent by
certified or registered mail, return receipt requested.
          (e) Amendment, Termination and Waiver. This Agreement may be amended,
modified, terminated or superseded only by written instrument executed by or on
behalf of the Grantee and the Company (by action of the Committee or its
delegate). Any waiver of the terms or conditions hereof shall be made only by a
written instrument executed and delivered by the party waiving compliance. Any
waiver granted by the Company shall be effective only if executed and delivered
by a duly authorized executive officer of the Company other than Grantee. The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner affect the right to enforce the same. No
waiver by any party of any term or condition herein, or the breach thereof, in
one or more instances shall be deemed to be, or construed as, a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or the breach of any other term or condition.
          (f) No Guarantee of Tax or Other Consequences. The Company makes no
commitment or guarantee that any tax treatment will apply or be available to the
Grantee or any other person. The Grantee has been advised, and provided with
ample opportunity, to obtain independent legal and tax advice regarding this
Agreement.
          (g) Governing Law and Severability. This Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
provisions, except as preempted by controlling federal law. The invalidity of
any provision of this Agreement shall not affect any other provision hereof or
of the Program or the Plan, which shall remain in full force and effect.
          (h) Successors and Assigns. This Agreement shall bind, be enforceable
by, and inure to the benefit of, the Company and Grantee and any permitted
successors and assigns under the Program.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is hereby approved and executed as of
the date first written above.

                  Parker Drilling Company    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                Grantee    

             
 
                     
 
  Signature        
 
                Grantee’s Address for Notices:    
 
                     
 
                     
 
                     

6